Name: Regulation (EEC) No 971/73 of the Commission of 9 April 1973 on the advance fixing of the levy on wheat and meslin flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/ 10 Official Journal of the European Communities 11 . 4 . 73 REGULATION (EEC) No 971/73 OF THE COMMISSION of 9 April 1973 on the advance fixing of the levy on wheat and meslin flour HAS ADOPTED THIS REGULATION : Article 1 The levy applicable to the product falling within subheading No 11.01 A and specified in Article 1 (c) of Regulation No 120/67/EEC shall , upon request from the person concerned, made when applying for the import licence , be fixed in advance for an importa ­ tion to be made within the period of validity of such licence . In such case the amount of the levy shall be equal to that applicable on the date of application for the import licence, adjusted in line with the threshold price applicable in the month of importation and, where appropriate, adjusted by a premium to be fixed at the same time as the levy. Such premium shall , per metric ton of the product falling within subheading No 11.01 A, be equal to the premium applicable under Article 15 of Regulation No 120/67/EEC and under Regulation No 140/ 67/EEC (4) and shall be calculated on the scale appli ­ cable, on the day of the application for an import licence, to the basic product, account being taken of the quantity of the basic cereal required for the production of one metric ton of flour. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/ 67/EEC ( ! ) of 13 June 1967 on the common organiza ­ tion of the market in cereals , as last amended by the Act (2 ) annexed to the Treaty (3 ) concerning the Acces ­ sion of new Member States to the European Economic Community and the European Atomic Energy Community, signed at Brussels on 22 January 1972, and in particular Article 1 5 (3) thereof ; Whereas, pursuant to Article 15(3) of Regulation No 120/67/EEC, the products listed in Article 1 (c) and (d) of that Regulation may be made subject, in whole or in part, to provisions for the advance fixing of the levy ; whereas world market prices have fluctuated so much recently that it has been particularly difficult to conclude long-term contracts in accordance with the requirements and customary practices of the inter ­ national wheat and meslin flour trade ; whereas, to permit the importation into the Community of certain special flours despite these circumstances, advance fixing of the levy should be extended to wheat and meslin flour ; Whereas, when the levy is fixed in advance, a premium should be charged to ensure that imported flour does not, when reaching the Community market, jeopardize the equilibrium of the market ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This . Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 9 April 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI 0) OJ No 117, 19 . 6 . 1967, p . 2269/67. (2) OJ No L 73, 27 . 3 . 1972, p . 14. 0 OJ No L 73, 27 . 3 . 1972, p . 5 . (4) OJ No 125, 26 . 6 . 1967, p . 2456/67.